Citation Nr: 1326697	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  06-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as ulcerative colitis and inflammatory bowel disease, to include as secondary to the Veteran's service-connected knee disabilities.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a gastrointestinal disability, claimed as ulcerative colitis and inflammatory bowel disease, due to Department of Veterans Affairs prescribed medication 

3.  Entitlement to a disability rating in excess of 20 percent prior to March 14, 2007, and in excess of 10 percent thereafter, for left knee meniscus tear with degenerative changes (left knee disability).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to August 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a March 2005 rating decision, service connection for ulcerative colitis and inflammatory bowel disease was denied.  In October 2008, the RO continued to deny the Veteran's claim for an intestinal condition, but also denied compensation under 38 U.S.C.A. § 1151.  In an October 2006 rating decision, the RO continued the 10 percent rating for the Veteran's left knee disability.  The Veteran appealed.  In an October 2008 rating decision, the RO increased the rating to 20 percent disabling, effective June 1, 2006, and 10 percent disabling, effective March 14, 2007.  

In August 2010, the Board remanded the Veteran's claim for further development-including a current VA examination regarding the severity of her left knee.  

In September 2012, the Veteran requested that a Veterans Health Administration (VHA) specialist provide an opinion with respect to her service connection claim for an intestinal disability.  The requested opinions were obtained and the case has since been returned to the Board for adjudication.  

The Veteran testified at a Travel Board Hearing in March 2010 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issue of entitlement to an increased rating for the Veteran's left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The most probative medical evidence of record does not show that the Veteran's gastrointestinal disability is etiologically related to a disease, injury, or event in service, to include a service-connected disability.

2.  The preponderance of the evidence establishes that the Veteran did not incur an additional gastrointestinal disability or permanent aggravation of an existing gastrointestinal disability as a result of the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment; or due to an event not reasonably foreseeable for treatment for VA treatment for her service-connected knee disabilities.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or aggravated by service, is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disability as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. §§ 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2004, March 2006, and May 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 and May 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board is aware that the December 2004 letter pre-dated the Dingess decision.  As noted above, VA provided the Veteran with corrective notice in March 2006 that is compliant with Dingess followed by additional notice in May 2009.  The most recent readjudication of the claims was in a September 2012 Supplemental Statement of the Case.  Accordingly, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ generally explained the issues on appeal during the hearing and discussed the basis of the prior determination and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection or § 1151 benefits.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, VA opinions were obtained in April 2008, January 2012, and February 2013.  The examining professionals considered the Veteran's gastrointestinal complaints, as well as the service treatment records, and post-service treatment records.  Based on the foregoing, the examiners concluded that the Veteran's currently diagnosed ulcerative colitis was not due to or aggravated by an event, disease, or injury incurred during active service, nor was it caused or aggravated by a service-connected disability.  Further, the examiners concluded that the Veteran did not have an additional gastrointestinal disability due to treatment for the bilateral knees at the VA Medical Center.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection and § 1151 benefits.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

§ 1151

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2012).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2012).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Factual Background 

The Veteran contends that her intestinal disorder, claimed as ulcerative colitis and inflammatory bowel disease, is either directly due to military service, secondary to pain medication used for treatment of her service-connected bilateral knee disabilities, or that the intestinal disorder occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA in treatment for her bilateral knee disabilities.  She complains of daily, constant abdominal discomfort and occasional flares of her ulcerative colitis.  

A review of the Veteran's STRs shows that the Veteran sought treatment for various abdominal and intestinal problems during service.  In a December 1984 STR, the Veteran indicated that she had one episode of vomiting blood and bloody stool one year ago.  In June 1985, she presented for treatment complaining of stomach pain and vomiting that had persisted for two days.  She stated that her stomach pain began in May and that she had been vomiting with blood clots.  She also endorsed loose bowel movements.  The assessment was "abdominal discomfort, rule out gastritis, peptic ulcer disease, irritable bowel syndrome, etc."  In March 1986, she again complained of abdominal pain in the left upper quadrant, with emesis, lasting for three days.  The examining physician noted the Veteran's long history of similar, intermittent complaints, and also noted that a June 1985 ultrasound of the abdomen was negative.  The final assessment was gastritis versus irritable bowel syndrome.  In September 1987, the Veteran again complained of diarrhea with nausea, vomiting, and other complaints that had persisted for two days.  The assessment was diarrhea.  

Despite the Veteran's multiple complaints of abdominal/stomach pain, nausea, vomiting, and diarrhea during service, she denied have any stomach or intestinal problems at her May 1989 separation physical.  The objective examination did not reveal any gastrointestinal disability.  

During a February 1990 VA examination, the Veteran reported a history of mid-abdominal pain with nausea and blood-streaked vomiting.  She was given an upper GI series in March 1990.  This resulted in a diagnosis of hypersecretion duodenitis.  

Beginning in the mid-2000s, the Veteran began treatment at the VA Medical Center (VAMC) for complaints of abdominal pain, loose stool, diarrhea with blood, and vomiting.  She underwent a colonoscopy in August 2004, which revealed findings consistent with ulcerative colitis.  A September 2004 VA treatment record shows a diagnosis of ulcerative colitis.  The Veteran was informed that "stress and some foods or medicines may make your symptoms start or get worse," but there was no clinical finding that any treatment with NSAIDs caused or worsened her colitis.  

She continues to undergo treatment at the VAMC for her gastrointestinal complaints and has been various diagnosed as having ulcerative colitis, pancolitis, and inflammatory bowel disease.  There are notations that she was on a high dose of Motrin for years to control pain in her bilateral knees.  In an October 2004 VA treatment record, the treating professional noted that the Veteran is unable to take NSAIDs secondary to her inflammatory bowel disease.  

VA treatment records dated in 2005 show improvement of colitis symptoms with and without her gastrointestinal medications.  The flares were mainly associated with steroid tapers.  Later treatment records show that the colitis was never well-controlled due to inefficacy, intolerance, or side effects of the medication used for treatment of her gastrointestinal disability.  

The Veteran has also submitted copies of online articles related to inflammatory bowel disease and ulcerative colitis.  These articles show that NSAIDs may be implicated in causing inflammatory bowel disease.  These articles also indicated that NSAIDs could cause flares of inflammatory bowel disease and should not be used.  

In April 2008, the Veteran's claims file was sent to a VA examiner to provide an opinion as to the etiology of her intestinal disorder.  Following review of the claims file, the examiner opined that the Veteran's ulcerative colitis was neither caused by or aggravated by medications prescribed for pain and inflammation of her service-connected bilateral knee disorder.  In reaching this conclusion, the examiner indicated that the evidence of record does not show that the Veteran's symptoms were caused or aggravated by NSAIDs or other medications prescribed to treat her mild bilateral knee arthritis.  Further, the examiner opined that there was no additional gastrointestinal disability or permanent aggravation of an existing gastrointestinal disability as a result of the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment; or due to an event not reasonably foreseeable for treatment for VA treatment for her service-connected knee disabilities.  He indicated that the VA treatment providers exercised reasonable skill and care in treating her mild, degenerative arthritis of the knees.  

The examiner further indicated that medical literature reveals that ulcerative colitis may precede arthritis of large weightbearing joints or inflammatory bowel disease may precede the onset of ulcerative colitis by many years.  Either way, the examiner found that "there is no prospective, retrospective, or controlled medical research studies that proves that nonsteriodal anti-inflammatory agents cause ulcerative colitis and, in fact, in some patients nonsteriodal anti-inflammatory agents are give to patents with ulcerative colitis to decrease the inflammation both of their joints and this has no negative impact on their inflammatory colitis."  Ultimately, the examiner opined that the Veteran's ulcerative colitis is not caused by or a result of her use of NSAIDs, and there is no evidence that she did not receive informed consent and instruction regarding the potential adverse/allergic effects of NSAID use.  

In a July 2010 VA treatment note, the treating professional indicated that the Veteran cannot take NSAIDs because "it is thought this was the trigger of her IBD."  

In January 2012, the Veteran's claims file was sent to a VA examiner for records review and opinion with respect to the Veteran's ulcerative colitis diagnosis.  The examiner opined that the Veteran's ulcerative colitis is less likely than not caused by medications given for her knee disabilities.  In reaching this conclusion, the examiner indicated that the diagnosis of ulcerative colitis was in 2004 and at that time, the Veteran was taking salsalate and Tylenol for pain.  He stated that NSAID use may produce a disability picture similar to inflammatory bowel disease, but usually if that is the cause of the intestinal distress, then ceasing the NSAID will cease those symptoms.  He noted that medical literature suggests that discontinuation of the NSAID will result in a prompt improvement of the intestinal symptoms.  The literature suggests that if the symptoms persist and/or worsen that treating professionals are advised to determine whether the patient actually has Crohn's disease or other causes.  Further supporting his negative opinion, the examiner noted that the Veteran was first treated for knee pain and problems in the 1980s, and she was not diagnosed as having ulcerative colitis until many years after the initial knee surgery.  Although a colitis may be caused or aggravated by NSAID use, cessation of the NSAID would result in the resolution of the colitis symptoms.  Additionally, the examiner found no conclusive evidence that the Veteran's ulcerative colitis was caused by use of NSAIDs or Tylenol.  Mainly because of the temporal difference between the onset of treatment and the colitis symptoms, as well as the colonoscopy evidence of ulcerative colitis, the examiner found it less likely than not due to her NSAID use.  

In September 2012, the Board sent the Veteran's claims file for an opinion from a VHA specialist.  The specialist was asked to determine whether the Veteran's current intestinal disorder was caused or aggravated by her military service.  In other words, the specialist was asked to determine whether the Veteran's ulcerative colitis was directly related to the gastrointestinal symptoms she incurred during military service.  

Following review of the claims file, the VHA specialist indicated that the Veteran's currently diagnosed inflammatory bowel disease is not related to the gastrointestinal complaints documented in her STRs.  She indicated that the Veteran's in-service symptoms were analogous to those associated with irritable bowel disease.  She indicated that during service, the Veteran's symptoms were nonspecific and a differential diagnosis would have been gastroenteritis, peptic ulcer disease, or irritable bowel syndrome.  This differential diagnosis was made by considering the chronicity and lack of progression of symptoms.  Additional workups showed a normal ultrasound and upper GI series that revealed duodenitis.  The specialist noted that the Veteran's symptoms were intermittent, non-progressive, and non-specific.  Further, a colonoscopy was not performed until 2004.  The specialist concluded that there is no concrete evidence showing that the Veteran's in-service symptoms were from ulcerative colitis as they were more characteristic of irritable bowel disease.  She further indicated that only a colonoscopy would have "firmly ruled in or out" that the Veteran's symptoms were from inflammatory bowel disease.  Ultimately, the specialist noted that there is no evidence that irritable bowel disease is a precursor to inflammatory bowel disease, such as ulcerative colitis.  

In an addendum opinion, the specialist again indicated that in 2004, the Veteran presented with symptoms that were most consistent with inflammatory bowel disease than irritable bowel disease.  She noted that sometimes both disabilities coexist, but it is uncommon.  Additionally, the specialist found that in light of the colonoscopy reports and the Veteran's 2004 complaints, the diagnosis of irritable bowel disease is unlikely.  The specialist indicated that there is no evidence that the Veteran's complaints just prior to the 2004 treatment were from irritable bowel disease, and it is unlikely that it was related to her military service.  

Analysis

Service Connection

Upon careful review of the evidence of record outlined above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a gastrointestinal disorder on both a direct and secondary basis.  

In reaching that conclusion the Board notes that there is no competent evidence of record linking his currently diagnosed ulcerative colitis to military service or a service-connected disability.  Specifically, there is no medical evidence linking any of the Veteran's current gastrointestinal problems to service and, indeed, there is one medical opinion finding no link between the Veteran's current gastrointestinal complaints and those documented during active service, and there is one opinion finding no link between the Veteran's NSAID use for her service-connected bilateral knee disability and her subsequent ulcerative colitis.  

In that regard, the Board finds the January 2012 and February 2013 (with March 2013 addendum) VA medical opinions to be of significant probative value as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Among the factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewers considered the Veteran's claims file, her contentions, and the medical evidence of record, but concluded that the Veteran's gastrointestinal disability was not due to active duty service, nor was it caused or aggravated by a service-connected disability.  Furthermore, a complete and thorough rationale was provided for the opinions rendered.  Specifically, that the Veteran had symptoms analogous to irritable bowel disease during service and the 2004 symptoms were consistent with inflammatory bowel disease; and that NSAIDs could be the cause of colitis if after their discontinuance, the symptoms disappeared.

The Board has considered the Veteran claims that she experienced abdominal discomfort and problems during service, and that she sought treatment for such complaints during and after service.  Indeed, his service treatment records do reflect complaints while on active duty and the history of such complaints are also documented in the record shortly after discharge.  Furthermore, the Board recognizes she is competent to report sensory or observed symptoms such as gastrointestinal pain or other discomfort, and her testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, she is not necessarily competent to attribute those symptoms to a specific underlying pathology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise). 

Here, the overwhelming medical evidence of record establishes that the Veteran's complaints of abdominal distress in service were directly attributable to irritable bowel disease and not her currently diagnosed inflammatory bowel disease.  Additionally, there are some notations that the Veteran was told not to use NSAIDs so as to not aggravate her ulcerative colitis, but the medical evidence of record has not shown that her NSAID use either caused or permanently aggravated her ulcerative colitis.  Indeed, she has had flare-ups, but the medical records show that these have been attributed to steroid tapers, stress, or spicy food consumption.

The Board further considered the medical articles, treatise-type evidence, submitted in support of the claim.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, the medical articles are not accompanied by the opinion, discussion, or review of any medical expert with discussion of the Veteran's specific complaints and medical history.  Thus, the Board concludes that the medical articles are insufficient to establish the required medical nexus opinion required in this case.  Moreover, these articles are general in nature, and they do not significantly approach the facts and circumstances surrounding the Veteran's gastrointestinal complaints in service and since.  The Board, therefore, finds that the medical articles are of diminished probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The 1990 VA examination shows a history of gastrointestinal complaints, but no current diagnosis was made.  The Board finds the contemporaneous medical evidence of record as well as the January 2012 and February 2013 VA opinions that was based on a thorough review of the Veteran's medical history, to ultimately be the most probative evidence of record as to whether a gastrointestinal disability had its onset in service or is otherwise related to service or a service-connected disability. 

In summary, no medical professional has definitively attributed the Veteran's current gastrointestinal disability to her military service or treatment for a service-connected disability.  In that regard, the Board places much more weight on the opinions of the competent VA health care providers who considered all the evidence of record, than on the Veteran's lay assertions that her gastrointestinal disability is due to her military service or secondary to her treatment for the service-connected bilateral knee disabilities.  

As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection on both a direct or secondary basis.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

§ 1151

The Board also finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an additional gastrointestinal disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA for treatment for her bilateral knee disability.  

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

In this case, the most probative evidence of record fails to establish that the Veteran incurred an additional gastrointestinal disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  In that regard, the Board finds the April 2008 and July 2012 VA examiners' opinions of significant probative value.  The examiners reviewed the Veteran's claims file and contentions, but concluded that the Veteran did not have an additional gastrointestinal disability due to the Veteran's NSAID use for her bilateral knee disability.  The examiners concluded that had the Veteran's NSAID use caused or aggravated her ulcerative colitis, her symptoms would have continued following discontinuance of the NSAIDs.  In this case, the Veteran continued to have flares with periods of improvement-even after discontinuance of her NSAID use.  The examiners' conclusions are supported by the other private and VA medical professionals of record who have found that the Veteran's gastrointestinal symptoms were not caused or aggravated by her NSAID use.  

By contrast, the Board has considered the Veteran's contentions that her currently diagnosed ulcerative colitis was caused after significant use of NSAIDs for treatment for her bilateral knee disability.  Certainly, the Veteran can attest to factual matters of which she has first-hand knowledge, such as subjective complaints of gastrointestinal discomfort and pain, and her assertions in that regard are entitled to some probative weight.  See Washington, supra.  She is not, however, necessarily competent to render an opinion as to the cause or etiology of such problems because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

As discussed, medical professionals have considered the Veteran's reports of increased stomach problems beginning in 2004, but have concluded that these problems are not attributable to use of NSAIDs for treatment for a bilateral knee disability.  Additionally, the medical evidence of record shows that the Veteran was first diagnosed as having ulcerative colitis in 2004, and clinical records never showed that it was caused or aggravated by NSAID treatment.  Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinions of the competent VA and private health care specialists, who considered the Veteran's lay reports but determined that the Veteran did not have an additional gastrointestinal disability due to VA outpatient treatment.  See Jandreau, supra.

The Board is sympathetic to the Veteran's contentions of her perceived increased stomach problems.  The Board finds, however, that the preponderance of the probative evidence of record simply does not support that the Veteran incurred a permanent aggravation or other additional gastrointestinal disability following her VA outpatient treatment for mild, arthritis of the bilateral knees.  As such, the criteria for service connection under 38 U.S.C.A. § 1151 have not been met.  

Accordingly, as the preponderance of the evidence is against the claim for service connection benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an intestinal disability, to include ulcerative colitis and inflammatory bowel disease, is denied.  

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional gastrointestinal disability is denied.


REMAND

The Board finds that a remand is necessary regarding the Veteran's increased claim for her left knee disability.  The Veteran seeks a rating in excess of 20 percent prior to March 13, 2007, and in excess of 10 percent thereafter, for her left knee disability.  

The Veteran was most recently afforded a VA examination of the left knee in September 2010.  Since that time, she has sought continued treatment for the same, and VA treatment records dated in 2011-2012 show continued concerns for her left knee symptoms.  In a July 2012 treatment record, she reported the use of a cane and left knee brace to aid in ambulation.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

As such, the Board finds that the Veteran's claim should be remanded so a more current VA examination of the left knee can be accomplished to determine its severity.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request and obtain any outstanding treatment records related to the left knee disability and associate them with the claims file.

2.  Then, the RO/AMC should afford the Veteran an examination by an examiner with sufficient expertise to determine the current degree of severity of his left knee disability. 

The claims folders, and any pertinent evidence in Virtual VA, must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiners. 

The examiner should include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  

In addition, the examiner(s) should provide an opinion concerning the impact of this on the Veteran's ability to work and their impact on her daily activities. 

The rationale for each opinion expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


